UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4041

JOHN ULYSES MANIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, Chief District Judge.
(CR-96-106-V)

Submitted: October 10, 1997

Decided: November 10, 1997

Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Keith M. Stroud, Sr., Charlotte, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Robert J. Higdon, Jr., Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

John Ulyses Manis appeals his conviction by jury and sentence for
failing to surrender for service of a federal sentence, in violation of
18 U.S.C. § 3146(a)(2) (1994). Manis's attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), claiming
insufficiency of the evidence to support the conviction, and alleging
an error in the jury instructions, but concluding that there are no meri-
torious grounds for appeal. Manis was notified of his right to file an
additional brief, which he did. In his pro se brief, Manis raises the
additional claim that his conviction and sentence should be over-
turned because his indictment was invalid. In accordance with the
requirements of Anders, we have examined the entire record and find
no meritorious issues for appeal.

The record of this matter reveals that in a previous case, Manis
pled guilty to drug charges and received a prison sentence. He was
released and ordered to report to the Bureau of Prisons when notified
to serve his sentence, and also to report monthly to the United States
Probation office and to notify his probation officer of any change in
his address or telephone number. On March 25, 1996, the United
States Marshals Service wrote Manis, notifying him that he was to
surrender to the Federal Correction Institution in Petersburg, Virginia,
no later than noon on April 19, 1996. The letter was addressed to
Manis at the last known address he provided, and sent via regular
mail. Manis failed to report.

Trial testimony further established that Manis told his son that he
was supposed to report to federal authorities on April 19, 1996; that
Manis failed to report as directed in the letter; that while he had
reported to his probation officer each month before the letter was sent
telling him to report to serve his sentence, he failed to report to the
probation officer thereafter; that shortly after the date he was to report
to serve his sentence, Manis fled his last known address and went to
William Harrison's home; that Harrison told him to leave because
United States Marshals were looking for him; that Manis later moved
in with Ted Pigg, where he used an alias; and that Manis was

                     2
removed from that home by federal marshals who found Manis hiding
when they searched the house.

We find that this evidence is overwhelmingly sufficient to support
Manis's conviction, especially when viewed in the light most favor-
able to the Government.1 Accordingly, we deny Manis relief on this
claim.

We further find that the issue raised as to the propriety of the jury
instruction as to willful blindness to be without merit, given that
Manis was claiming that he was unaware that he was to report to the
federal authorities. See, e.g., United States v. Schnabel, 939 F.2d 197,
203, 204 (4th Cir. 1991). We also conclude that the claim Manis
raised pro se as to his indictment is without merit. 2

Accordingly, we affirm both Manis's conviction and sentence. This
Court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
Court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED
_________________________________________________________________
1 See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Glasser v. United
States, 315 U.S. 60, 80 (1942); United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982).
2 Manis does not allege that the indictment was facially invalid or was
returned by an illegally constituted grand jury, rather that the testimony
of one of the United States marshals was "unworthy" insofar as he testi-
fied that the notice ordering Manis to report for his sentence was sent via
certified mail, with a return receipt having been received by the mar-
shals' office. Manis may not challenge the sufficiency of the evidence to
support the indictment on the basis that the evidence presented to the
grand jury was insufficient or incompetent. See United States v.
Calandra, 414 U.S. 338, 345 (1974).

                     3